﻿215. It is indeed a great pleasure for me to address to Mr. Illieca
the felicitations of my delegation on his assumption of
the presidency of the thirty-eighth session. His election
is deserved recognition of his many accomplishments in?
the service of his Government and of the international
community. We are confident that we shall benefit from
his wisdom and experience in our work at this session.
216.	I should also like to take this opportunity to commend the previous President, Mr. Imre Hollai, on the way
he fulfilled his many responsibilities in difficult circumstances, and to record our deep appreciation of his guidance and leadership.
217.	On behalf of the Indonesian Government and
people, I extend a warm welcome to Saint Christopher
and Nevis on its accession to membership in the Organization. My delegation looks forward to close co-operation
between our two countries.
218.	This thirty-eighth session is meeting in an atmosphere of deep anxiety and frustration, as the world
continues to be confronted by multiple crises of unprecedented proportions and persistence. The turmoil and
tension in the political sphere are matched by the stagnation and disarray that today characterize the economies
of virtually all nations, affecting most severely the developing countries. The threat of nuclear catastrophe, fed
by an incessant arms race, is casting its ominous pal over
all other human endeavours. Yet, instead of mounting
a purposeful, global response to these challenges, the
international community seems to be locked In a perverse
inability to agree on even a common approach to the
problems.
219.	We have all come to recognize peace, disarmament
and development as the central, interrelated issues of our
time, but in acknowledging this reality we are in fact also
defining the comprehensive context, which is the only?
relevant content, for peacefully resolving the growing
insecurity instability in the world.
220.	In the present global setting, mutual interaction
and linkages between political and economic problems
are self-evident. In an increasingly interdependent world,
the political stability and economic well-being of both
developed and developing countries are becoming more
intertwined. As the promos we face today have assumed
global proportions, in scope as well as In their consequences, they accordingly Cali for a globalized effort in
finding solutions. The emergence of a new, more equitable and rational international order can come about
only through sustained international co-operation and
dialogue, conducted within a coherent and integrated
approach to the problems at hand.
221.	It is a matter of deepening concern, therefore,
to observe what our Secretary-General in his report
on the work of to- Organization	so aptly described as the continuing "erosion of multilateralism and
internationalism".
222.	The growing tendency of some major Powers to
resort to a bilateralism based on considerations of expediency and a narrowly defined concept of security must
be checked, as it earn only lead to heightened polarization
and the revival of naked power politics. If such a drift
were allowed to continue, while inequalities and inequities
among nations remain unresolved, interdependence will
sadly become a mere euphemism for new forms of dependence and domination. When, furthermore, each and
every conflict situation in the acid is being perceived
and east within the context of East-West rivalry, then the
solution of problems will only be further complicated
and the risk of world-wide escalation correspondingly
enlarged.
223.	My Government, therefore, fully endorses the coil
made by the Secretary-General to take a fresh collective
look at the problems we are facing, to exert renewed
efforts at the highest level to strengthen international cooperation and to support the United Nations as the
principal, collective instrument through which Governments can and should control conflicts and work out
solutions together.
224.	The threat to the very survival of human civilization from nuclear war remains the greatest danger facing
the world today. The nuclear arms race, far from abating,
continues to escalate to the point of complete irrationality. The more money is spent on arms, the more people
seem to be taking leave of their senses, proceeding inexorably on a path of self-destruction, spending more and
more and gaining less and less.
225.	Faced with the prospect of an irreversible spiral
of escalation, the Seventh Conference of Heads of State
or Government of Non-Aligned Countries, held at New
Delhi last March, has called for priority action on a freeze
on the production and deployment of nuclear weapons,
the speedy finalization of a comprehensive test-ban treaty
and a treaty banning chemical weapons, as well as for
action to ensure that outer space is used exclusively for
peaceful purposes. The heads of State or Government of
Non-Aligned Countries also reaffirmed the importance
of establishment of nuclear-weapon-free zones on the basis
of arrangements freely arrived at among the Stash. I of the
regions concerned.
226.	For its part, Indonesia has always emphasized the
validity and relevance of the regional approach to security
and disarmament. The States of the Association of South-
East Asian Nations	have long advocated a zone
of peace, freedom and neutrality within which there is
provision for the establishment of a nuclear-weapon-free
zone in South-East Asia. In that part of the world,
ASEAN has built an edifice for co-operation and progress
among regional States which to date has proved not only
its utility out, more importantly, its durability. The establishment of a nuclear-weapon-free zone in South-East
Asia, as a component element of a zone of peace, freedom and neutrality, would be a logical and meaningful
contribution to regional peace and stability.
227.	In a climate of growing distrust and heightened tensions between the super-Powers, conflicts have become increasingly more difficult to resolve. It is to be regretted, therefore, that the shocking incident involving the shooting down of the South Korean civilian airliner on 1 September 1983 has further exacerbated this climate of tension and mutual suspicion. Indonesia welcomes the recent decision on this matter taken by the ICAO Council, which is the appropriate forum to conduct a thorough investigation and to ensure that tragedies of this kind do not occur in the future.
228.	In South-East Asia, peace and regional harmony
continue to elude us because of the unresolved probate
of Kampuchea. Central to this problem is the question
of how to secure the restoration of national independence
and sovereignty for the Kampuchean people and, indeed,
how to secure their very survival as a nation. As long as
foreign forces remain in that country, as long as the
Kampuchean people arc denied the right to determine
their own future and to pursue their own political and
economic system, free from external interference, no just
and durable solution can be found to this problem.
229.	We are encouraged to note that the Coalition
Government of Democratic Kampuchea has been gaining
widening support, inside Kampuchea as wet as abroad.
230.	My Government reiterates its firm belief that it is
in the interest of all parties concerned to seek a comprehensive political solution through negotiation rather than
confrontation. We remain convinced that the elements
contained in the Declaration on Kampuchea provide
the best framework for such a solution. They offer an
equitable approach to ensure the re-emergence of Kampuchea as an Independent, sovereign and non-aligned
nation. That Declaration also takes fairy into account the
legitimate interests and security concerns of all countries
in South-East Asia including Viet Nam.
231.	 should take to stress that what Indonesia and the
other member countries of ASEAN aspire to is not a
solution beyond the attainable, given the often-expressed
desire of all States in the region for peace, stability and
mutual co-operation in South-East Asia. But it must be
based on the premise of the withdrawal of all foreign
troops from Kampuchean soil and the establishment of
a Kampuchean government of the people's own choosing,
through internationally supervised elections In which all
Kampucheans will participate, for only then can the
various political groups in Kampuchea actively work
towards the goal of national reconciliation.
232.	Yet another issue which begs for a speedy political
solution based on the withdrawal of foreign forces is the
situation In Afghanistan. In addition to endangering the
peace and security of South-West Asia, this conflict has
justifiably aroused world-wide concern because of its
ramifications on a number of global issues. The sovereignty, territorial integrity, independence and non-aligned
status of the country must be restored and the Afghan
refugees must be allowed to return to their homes In
safety and dignity. 1 would like to take this opportunity to commend the efforts of the Secretary-General to
find a negotiated solution, and we are encouraged by
the indications of progress so far made by his specie
representative.
233.	The search for a just peace in the Middle East revolves around the questions that remain at the core of the protracted conflict in that region: self-determination and sovereign nationhood for the Palestine people and the cessation of Israeli aggression and illegal occupation of all Arab territory, including Jerusalem. Developments in this seed-bed of turbulence nave followed an unchanging pattern of movement from one violent crisis to the next, triggered by the aggressive and expansionist policies of Israel and its defiant flouting of all decisions of the United Nations. From proclaiming Jerusalem as its capital to the annexation of the Golan Heights, by the further establishment of illegal settlements in the occupied territories and the continued oppression and violation of the human rights of the Arab people in those territories, Israeli policies have been title root cause of aggravated tensions, making any meaningful progress towards solution exceedingly difficult. Ironically, these policies have brought neither peace nor greater security for Israel. Indonesia has consistent; supported all Arab initiatives, including the proposals of the Twelfth Arab Summit Conference, tied at Fez, as they provide a sound basis for the search for a just and durable peace in the region. Indonesia remains steadfast in its support of the PLO, the soy and legitimate representative of the Palestinian people.
234.	The International Conference on this Question of
Palestine, just had at Geneva, was a historic gathering
of the international community which underscores the
urgency and concern we all attach to securing the rights
of title Palestinian people. The decisions of the Conference, in the view of my delegation, contain the key ferments for a peaceful solution to the question of Palestine.
Most importantly, it called upon the Security Council to
adopt effective measures to establish an independent and
sovereign Palestinian State white assuring the right of all
States to exist within secure and internationally recognized boundaries. In this regard, the Council was invited
to convene an international peace conference on the
Middle East, with alt parties, tincturing the PLO and the
big Powers, as wet as other concerned States, participating on an equal footing. Our task is to secure this goal
through a process of negotiations leading to a comprehensive settlement.
235.	Israel’s massive invasion of Lebanon test year
shocked the world and underscored the impunity with
which Israel has tried to impose its designs on the region?
in complete disregard of world censure. A year after the
invasion, Israeli forces continue to occupy large areas of
Lebanon, and the situation is further aggravated by the
involvement of more extra-regional States. My delegation
maintains that the key to the preservation of the territorial
integrity and independence of Lebanon is to secure the
immediate and tactic withdraws of ate Israeli forces and
the scrupulous observance of non-interference by all
outside Powers. This would greatly facilitate efforts In
encouraging all contending Lebanese factions towards
negotiations leading to national reconciliation. We therefore welcome the recent cease-fire as a positive step in this direction.
236.	The plight of Namibia continues to be an affront
to our sense of justice and a hearty burden on the collective conscience of the international community. How long
should we bear witness to the pain and suffering of?
millions who are fighting for human dignity and soda
justice Indeed, how long can we remain patient, year?
after year, la the face of Pretoria's ruthless perpetuation
of its twin policies of occupation in Namibia and
apartheid in South Africa
237.	Despite concerted International efforts, most re
entity at the International Conference in Support of the
Struggle of the Namibian People for independence, held
in Paris from 25 to 29 April 1983. the prospects of a free
and independent Namibia seem no better today that they
did last spring. Most significantly, the further report of
the Secretary-General on his recent visit to the region'
has shown that the stalemate continues because of Pretoria's insistence at Making progress towards Namibia
independence to extraneous issues such as the presence
of Cuban troops in Angola. The racist regime also persists
in efforts to perpetuate its integral occupation of Namibia
through a calculated potties of social and political fragmentation and imposing puppet regimes. As the Secretary General pointed out, unit a date is fixed for the
implementation of Security Council resolution 435 (1978
and a cease-fire comes into force, the calm of substantial
progress cannot be sustained. Against this background,
it would be naive to entertain the hope that South African
racists will ever abandon their policies and abide by the
terms of relevant Security Council resolutions without the
imposition of mandatory sanctions.
238. Indonesia will continue in its staunch support of the valiant struggle of the Namibian people under the determined leadership of SWAPO, their solo and authentic representative.
239. In South Africa, the odious policy of apartheid continues to be pursued. In the face of increased repression by the regime, the people have intensified their resistance. This was demonstrated by last month's protest meeting in Cape Town, the largest held in South Africa in over two decades.
240. It is clear that South Africa's protects of internal
oppression and external aggression have reached such a
magnitude as to pica international peace and security
in imminent jeopardy. The front-line States have borne
the brunt of South Africa's repeated armed aggressions
and attempts at military, political and economic destabilization. Such continuing threats must be
addressed by the Security Council, which has the authority and responsibility to compel South Africa's compliance with its obligations under the Charter of the United
Nations.
241.	All too often the cessation of armed hostilities has led to a slackening of efforts to achieve peaceful settlement of a dispute. New efforts should be exerted to resume negotiations, as procrastination can only idea to a prolongation of the dispute or even to a resumption of armed hostilities.
242.	Within the same area of the world, we continue
to view with concern the tensions and strife that have
beset Central America and the Caribbean. The factors
that have embroiled this region in incessant turmoil are
fundamentally rooted in internal, unresolved proms
women in the past thwarted movement towards social and
economic justice as well as growth towards true independence. Movement toward the solution of these problems
is hampered by externally induced overt or covert pressures. The most rational approach has come from the
Stats in the region themselves, which ultimately have the
greatest stake in re-establishing stability in the region.
243. it is in this context that my Government supports
the Contadora Group's initiative. The Group's understanding of the unique historical circumstances and its
comprehensive regional approach fully deserve serious
attention. In addition, my delegation hopes that the
exiting regional organizations wimp also pays a greater
reef in building a vibe: infrastructure for economic
co-operation, political cohesion and overall stability.
244. There is no doubt that Antarctica is of great scientific, environmental and climatic significance to the world, in addition to holding out considerable economic potential. Thus in recent years there has been increasing international interest towards the sixth continent, which in many aspects constitutes the last frontier on earth. Unfortunately, however, information about this region has not kept pace with this increased interest. There is, therefore, a real need for the universal sharing of such information and for wider international co-operation to ensure that all futures activities in Antarctica will be for the benefit of all mankind.
245.	We are aware that the parries to the 1959 Antarctic
Treaty has promoted scientific co-operation and environmental research and has succeeded in preventing
territorial claims at the militarization of the region.
None the is, all of these commendable activities do not
detract from the fact that knowledge about the workings
of the Treaty and the modalities of its functioning have
so far been the privilege of a few. Hence, the initiative
of Malaysia and Antigua at Barbuda
in asking the United Nations to undertake a
comprehensive study of the region is a commendable one,
which my dedication fully supports. It is also in tune with
the decision taken at New Delhi by the Seventh Confer-
once of Heads of State or Government of Non-Aligned Countries
246.	Indonesia does not share the apprehension of the
Treaty's signatories that such a study would in any way
undermine what it has already achieved. Indeed, we
should air ensure that such an examination will contribute?
to increasing the informed interest at participation of
the international community in the development of the
potential of Antarctica, without undermining the legal
regime already in force.
247.	In reviewing the global economic situation and
international economic relations, we cannot disguise our
exasperation at the protracted malaise that continues to
afflict them. The economic crisis which has tons since
reached global proportions is threatening the stability and
stiffing the growth of all countries. Consequently, the
economic resilience and margin of safety once available
too many developing countries have been severely eroded.
Their vulnerable economies, left exposed to the relentless
onslaughts of this extremely induced -.rises, have sustained
a most damaging impact.
248.	The harsh realities besetting the world economic
scene today, compounded by factors, are in truth
symptomatic of more fundamental inadequacies plaguing
the international economic order. In the last decade, since
the sixth special session of the General Assembly, in 1974,
many initiatives were taken and numerous conferences
and meetings were held in vain attempts to redress these
structural imbalances. The failure of these efforts to begin
the democratization of the international economic order
does not negate their validity, nor should it diminish our
commitment to their eventual achievement. Indonesia,
for its part, reiterates its strong commitment to the establishment of the new international economic order. We
cannot settee for is. We want equitable participation in
the productive and decision-making processes of the
global economy.
249.	What then should be our response to this multiple crises? Some industrialized countries have responded by inaugurating recovery policies which are rooted in the so-called trickier-down theory of economics. Such policies are tantamount to relegating the development of the developing countries to being a mere by-product of the economic revival of the North. But can recovery policies based on such exclusiveness be sustained against the reality of global economic interdependence? Conversely, can lasting development of the developing countries be ensured without world economic recovery?  These fundamental  questions pose a challenge to the collective wisdom of the international community.
250. Consequently, Indonesia fully supports the efforts of the non-aligned countries and the Group of 77, manifested at New Delhi and Buenos Aires earlier this year, to address these problems specifically. Immediate measures to stimulate world economic recovery and the accelerated development of the developing countries are urgently needed. Prominent among these measures is the proposal to convene an international conference on money and finance for development, to which Indonesia fully subscribes.
251. Concurrently, decisive action should be taken
effectively to launch global negotiations. At New Dei hi
a two-phased approach was broached; those issues concerning connotation and allocation on which agreement
has been reached will be taken up in the first phase of
the negotiations and those issues affecting the structure
of the international economic system and its institutions
will be discussed in title second phase. This flexible approach demands a corresponding constructive response
from the developed countries, in a spirit of mutual interest at interdependence, we therefore strongly cat upon
our partners to attach the global negotiations without
delay.
252.	The outcome of the sixth session of the United
Nations Conference on Trade and Development has been
deeply disappointing. A golden opportunity was indeed
missed. Far from responding adequately to the gravity
of the world economic situation, the developed countries
at the Conference failed to demonstrate flexibility
corresponding to that displayed by the developing countries. Moreover, the failure of the Conference to achieve
any meaningful progress could set a damaging precedent
resulting in the erosion of multilateral co-operation. That
is not to say that we completely denigrate the results of
the Conference. We can agree with the assessment of the
Secretary-General that it did yield some positive elements which could form a basis for further dialogue and
negotiations.
253.	Collective self-reliance of the developing countries,
as expressed through economic and technical co-operation
among them, Is a dynamic process? Such a process should
not only prove critical for revitalizing the development
of their economies but should also greatly contribute to
a sustained global recovery. Since its inception at Bandung in 1955, and as amplified in Algiers, Caracas and Buenos Aires, South-South co-operation has made commendable progress. Economic and technical co-operation among developing countries has become an integral part
of Indonesia's foreign policy. Within our limited capacities we have extended technical co-operation programmes to various countries both within and beyond our region. This we will continue.
254.	The 1980s, so far, have brought au a distressing increase in political tensions, conflict and economic
dislocation on a global as well as a regional scale. This
turn for the worse has been accompanied by a corresponding aggravation of mutual suspicions, divisions and
polarization among nations and a continuing incapacity
of the international community to develop the necessary
concepts, policies and institutions capable of meeting the
new realities of our time. Conversely, however, the inexorable trend towards the greater independence of nations
and of solutions to problems has also strengthened a
growing consciousness of the common fate and common
future that all humankind shares in this, our one-world
community.
255.	Great adversity and crisis always pose a threat, but they also offer an opportunity to effect fundamental change. So even though it may be tempting to lapse into cynical resignation or pessimism, the compelling need is to rise to the challenge and to arrest and reverse the slide into uncontrollable and unmanageable chaos and the collapse of the present international order. We should stop paying only lip service to interdependence, which as of now is asymetric l and therefore unjust anyway. Instead we should marshal our collective capacity and political will to really start dealing with the implications of genuine, global interdependence on the basis of mutual benefit and common security. Indonesia believes that there is no better time and place than right here and now, as it remains convinced that the United Nations is the international instrument best suited to develop such a capacity.
256.	The presence here in New York of a large number
of heads of State or Government, in response to the
initiative of the chairman of the Movement of Non-
Aligned Countries, Prime Minister Indira Gandhi, not
only serves to bolster our unwavering support for the
United Nations; the informal meetings which have been
held among these world leaders, in a spirit of sincerity
and good faith, have also provided a unique focal point
where at least the beginnings of a concerted global approach to the problems of peace and peaceful coexistence,
disarmament and development can be fashioned.
257.	If this should be the ease, then 1983 could yet turn
out to be, in the words of the Secretary-General, a year
of reassessment and a turning point.
